              Case 19-26699-PGH         Doc 25   Filed 02/06/20   Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                www.flsb.uscourts.gov

 In re:                                          Case No: 19-26699-JKO
 Natasha Edouard,                                Chapter 13


    Debtor. ___                     /

    MOTION TO MODIFY INTEREST RATE AND LOAN TERM ON LOAN HELD BY
          CARMAX BUSINESS SERVICES, LLC FOR MOTOR VEHICLE

   COMES NOW, the Debtor, Natasha Edouard, by and through undersigned counsel,

who hereby move this Court for an Order modifying interest rate and term on vehicle loan

held by CarMax Business Services, LLC (hereinafter referred to as “Creditor”) pursuant to

11 U.S.C. §§ 506, 1322(b)(2) and states:

   1. This Court has jurisdiction over this Chapter 13 case under 28 U.S.C. §§ 157 and

      1334. This matter constitutes core proceedings under 28 U.S.C. § 157(b)(2).

  2. Creditor is the owner and holder of a purchase money security interest created on

      January 15, 2015 and secured by collateral described as a 2012 Toyota Camry,

      VIN: 4T1BF1FKXCU083693 (referred herein as “the vehicle”).

   3. At the time of the filing of this case, the value of the vehicle was $10,050.00 as

      determined by Black Book.

   4. Creditor filed a Proof of Claim # 2 in the instant case in the amount of $10,551.58

      with a fixed annual interest rate of 22.49%.

   5. Pursuant to 11 U.S.C. §1322(b)(2), Debtor seeks to modify Creditor’s claim as to

      the interest rate and extend the term of the loan to allow the Debtor to pay the

      amount due over the life of the Chapter 13 plan.
               Case 19-26699-PGH        Doc 25     Filed 02/06/20   Page 2 of 3


   6. The prime interest rate at the time of the filing of the case was 5.00%.

   Consequently, the Debtors seek to modify the interest rate to the prime rate plus an

additional 2.00% as risk adjustment for a total of 7.00% per annum.

   WHEREFORE, the Debtors respectfully request an order of the Court (a) modifying the

interest rate of Creditor’s note to a fixed annual rate of 7.00% and modifying the loan term

to allow the Debtor to cure the amount due over the life of the Chapter 13 plan,

(b) determining that any timely filed proof of claim is classified as stated above, and

(c) providing such other and further relief as is just.

                                 CERTIFICATE OF SERVICE

   I hereby certify that I am admitted to the Bar of the United States District Court for the

Southern District of Florida and I am in compliance with the additional qualifications to

practice in this court set forth in Local Rule 2090-1.

   I HEREBY CERTIFY that a true and correct copy of the foregoing Motion was served

in the manner described below, on February 6, 2020 upon:

VIA ECF:
-Robin R. Weiner ecf@ch13weiner.com; ecf2@ch13weiner.com
-Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
-Gavin N Stewart on behalf of Creditor Specialized Loan Servicing LLC
bk@stewartlegalgroup.com

VIA U.S. MAIL:
CarMax Business Services, LLC
Attn.: William D. Nash, President and CEO
12800 Tuckahoe Creek Pkwy
Richmond, VA 23238

CarMax Auto Finance
Attn.: Bankruptcy
PO Box 440609
Kennesaw, GA 30160
            Case 19-26699-PGH   Doc 25   Filed 02/06/20   Page 3 of 3


Natasha Edouard
6131 NW 54 Lane
Tamarac, FL 33319


                                                      SEGAUL LAW FIRM
                                                      300 S. Pine Island Road
                                                      Suite 304
                                                      Plantation, FL 33324
                                                      T: 954.424.3600
                                                      F: 954.423-3561
                                                      Email: John@Segaul.com
                                               BY:    /s/ John D. Segaul
                                                      John D. Segaul, Esq.
                                                      Florida Bar No.: 907405
